United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3338
                         ___________________________

                                   David Zokaites

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                                 City of Sioux Falls

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Southern
                                   ____________

                              Submitted: May 16, 2021
                                Filed: May 20, 2021
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       David Zokaites appeals the district court’s1 adverse grant of summary judgment
in his pro se 42 U.S.C. § 1983 action. Upon de novo review, see Thiel v. Korte, 954

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
F.3d 1125, 1128 (8th Cir. 2020) (standard of review), we affirm. We agree with the
district court that Zokaites failed to establish a genuine issue of material fact as to
whether the city had a policy or custom that caused the alleged constitutional
violations, as required to hold the city liable. See Monell v. Dep’t of Soc. Servs., 436
U.S. 658, 690-92 (1978) (plaintiff seeking to hold local government liable under
§ 1983 must establish official policy, custom, or practice of unconstitutional conduct
that caused deprivation of constitutional rights); Thiel, 954 F.3d at 1129 (summary
judgment for county was proper where plaintiff failed to provide evidence of
municipal custom that led to constitutional violation); Carter v. Morris, 164 F.3d 215,
218 (4th Cir. 1999) (challenged policy or custom cannot merely be abstract one of
violating citizens’ constitutional rights, and plaintiff cannot rely upon scattershot
accusations of unrelated constitutional violations to prove that municipality was
moving force behind his deprivation). We find no abuse of discretion in the district
court’s rulings on the parties’ discovery motions, see Bucklew v. Precythe, 883 F.3d
1087, 1096 (8th Cir. 2018) (discovery rulings are reviewed narrowly for gross abuse
of discretion), or on Zokaites’s motion to amend his complaint and his post-judgment
motion, see U.S. ex rel. Raynor v. Nat’l Rural Utils. Co-op Fin., Corp., 690 F.3d 951,
958 (8th Cir. 2012) (no abuse of discretion in denying leave to amend when plaintiff
has not submitted proposed amended pleading in accord with local procedural rule);
Miller v. Baker Implement Co., 439 F.3d 407, 414 (8th Cir. 2006) (abuse of
discretion review of denial of Fed. R. Civ. P. 59(e) and 60(b) motions).

     The judgment is affirmed. See 8th Cir. R. 47B. We deny Zokaites’s pending
motions.
                    ______________________________




                                          -2-